DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Applicant’s election without traverse of claims 1-10 in the reply filed on 08/30/2022 is acknowledged.
Drawings
2.	The drawings are objected to because the replacement drawings filed on 01/15/2021 are blurry and hard to read. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “shaping system” of claim 8 is being interpreted as a anything containing a spatial light modulator or a liquid crystal on silicon spatial light modulator (see page 15 of the Applicant’s specification)
The “optical focusing system” of claim 8 is being interpreted as anything that includes at least one motor-driven lens that may be displaced in the optical path of laser beam (see page 16 of the Applicant’s specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 5 and 6, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In regards to claims 7 and 10, the claims contain the trademark/trade name “LenSx® Laser” and “NGENUITY® 3D Visualization System”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a laser and a visualization system and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US 20100324542 A1) in view of Goldshleger (US 20130158531 A1).
	In regards to claim 1, Kurtz discloses a laser treatment system (Abstract discloses an ophthalmic surgical system for treating cataracts, i.e. media opacity) comprising: 
an optical coherence tomography (OCT) imaging system (Par. 0130 and 0190  teach using an OCT imaging system) operable to: 
generate a plurality of profile depth scans (Par. 0190 disclose using the imaging system to scan the depths of the eye); 
execute instructions on a processor to detect a position, a volume, or a combination thereof, of a media opacity in an eye based on the plurality of profile depth scans (Fig 6C and Par. 0131 disclose imaging the eye for position information of the treatment area, i.e. the media opacity. Also, Par. 0022 discloes the use of a processor); 
a laser system comprising a treatment laser and operable to: precisely target a plurality of ultra-short laser pulses generated by the treatment laser at the media opacity in the eye to at least partially remove the media opacity (Fig 6C teaches using a laser system to apply the pulses once they have been imaged/the position has been determined. Par. 0205 discloses using short laser pulses to achieve the best results).
Kurtz does not disclose a 3D eye tracker operable to: execute instructions on the processor to track the position, the volume, or a combination thereof, of the media opacity in the eye based on the plurality of profile depth scans. 
However, in the same field of endeavor, Goldshleger discloses a cataract surgical system (Abstract) wherein a tracking system is used (Par. 0034) in order to correlate the imaging process with possible movements of the eye
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kurtz and modified them by having the treatment system comprise a tracker, as taught and suggested by Goldshleger, in order to correlate the imaging process with possible movements of the eye,
In regards to claim 2, the combined teachings of Kurtz and Goldshleger as applied to claim 1 discloses the laser treatment system of claim 1, wherein the plurality of ultra-short laser pulses are uniformly targeted within a treatment volume (Par.0231 of KurtZ discloses applying the pulses at a particular repetition rate, thus meaning they would be uniform).
In regards to claim 3, the combined teachings of Kurtz and Goldshleger as applied to claim 1 discloses the laser treatment system of claim 1, further comprising a surgical camera that is a digital camera, an HDR camera, a 3D camera, or any combination thereof (Par. 0193 of Kurtz discloses using a camera).
In regards to claim 4, the combined teachings of Kurtz and Goldshleger as applied to claim 1 discloses the laser treatment system of claim 1, wherein the OCT imaging system is operable to provide time domain OCT, frequency domain OCT, spectral domain OCT, swept source OCT, OCT angiography, or any combination thereof (Par. 0190 of Kurtz discloses providing time domain OCT).
In regards to claim 5, the combined teachings of Kurtz and Goldshleger as applied to claim 1 discloses the laser treatment system of claim 1, wherein the treatment laser generates a pulse with a time duration of between about a femtosecond (10-15 s) and about 50 picoseconds (50 x 10-12 s) (Par. 0205 of Kurtz discloses applying the pulses in a duration of several hundred femtoseconds, thus falling in the claimed range).
In regards to claim 6, the combined teachings of Kurtz and Goldshleger as applied to claim 1 discloses the laser treatment system of claim 1, wherein the treatment laser emits light with a wavelength of about 1,030 nm or about 1,050 nm (Par. 0192 of Kurtz discloses applying the pulses at around 1050nm).
In regards to claim 7, the combined teachings of Kurtz and Goldshleger as applied to claim 1 discloses the laser treatment system of claim 1, wherein the laser system is a LenSx® Laser (Par. 0005 of Kurtz discloses using a femtosecond laser). 
In regards to claim 10, the combined teachings of Kurtz and Goldshleger as applied to claim 1 discloses the laser treatment system of claim 1, wherein the laser treatment system is a component of an NGENUITY® 3D Visualization System (This visualization system is an imaging system comprising a processor and camera which is disclosed by Kurtz, see claim 1 and 3 rejections above).

6.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz and Goldshleger as applied above and in further view of Isogai (US 20170238798 A1)
In regards to claim 8, the combined teachings of Kurtz and Goldshleger as applied to claim 1 discloses the laser treatment system of claim 1, except for wherein the laser system further comprises: a sweeping optical scanner operable to orient laser beam to provide a modulated and displaced laser beam (Par. 0195-0196 and 0204 of Kurtz disclose a scanner); and an optical focusing system operable to displace a focusing plane of the modulated and displaced laser beam to provide a plurality of cutout planes (Par. 0204 of Kurtz discloses a focusing lens system to displace the beam path and define the treatment area, i.e. the cutout planes).
The combined teachings do not disclose a shaping system operable to modulate a phase of a laser beam to provide a phase- modulated laser beam. However, in the same field of endeavor, Isogai discloses an OCT device for imaging and treating cataracts (Abstract and Par. 0106) wherein a spatial light modulator, i.e. a shaping system, is used (Par. 0152) in order to modulate the laser beam. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kurtz and Goldshleger and modified them by having the treatment system comprise a spatial light modulator, as taught and suggested by Isogai, in order to modulate the laser beam.
In regards to claim 9, the combined teachings of Kurtz, Goldshleger, and Isogai as applied to claim 8 discloses the laser treatment system of claim 8, wherein the plurality of cutout planes define a treatment volume (Par. 0204 of Kurtz discloses a focusing lens system to displace the beam path and define the treatment area, i.e. the cutout planes).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792